DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
Claims 1-3, 7-9, and 21-24 are pending, claims 21-24 have been added, claims 4-6 and 10-20 have been cancelled, and claims 1-3, 7-9, and 21-24 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Objections
Claim 1 is objected to because of the following informalities: “the anatomical target. wherein the” should read “the anatomical target, wherein the” on line 24.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first imaging device”, “a second imaging device”, “a planning module”, and “an image guidance module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-9, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a second set of the plurality of the limited field of view images of the anatomical region from the first imaging device as the first imaging device is subsequently moved along the anatomical target” is unclear in the context of this claim. Claim 1 previously recited “a plurality of limited field of view images of an anatomical target as the first imaging device is moved along the anatomical target in a body”. It is unclear if the images “the second set of the plurality of the limited field of view images” (underlined for emphasis) are from the previously recited “a plurality of limited field of view images” given “the first imaging device is subsequently moved along the anatomical target”. It is unclear if the images are taken at different “moves” along the anatomical target. Claims 2-3, 7-9, and 21-24 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon (US 2009/0208143), in view of Gildenberg (US 2008/0243142) and Van Der Brug (US 6,006,127).
Regarding claim 1, Yoon discloses a system comprising: a first imaging device (this element is interpreted under 35 USC 112f as a camera, fiber optics with lens, etc [0029] | imaging probe 130, fig. 6a | camera sensor [0075]) configured to generate a plurality of limited field of view images of an anatomical target as the first imaging device is moved along the anatomical target in a body (successively remotely positioned at each of a plurality of positions selected to enable imaging of different parts the plurality of limited field of view images of the anatomical target from the first imaging device as the first imaging device is initially moved along the anatomical target (image processor can process a plurality of overlapping discrete images [0027]), wherein the planning module is further configured to stitch the first set of limited field of view images of the anatomical target together to generate a composite image of the anatomical target (image processor…produce an overall image in which the plurality of discrete images are combined [0027]; fig. 14). Yoon is silent regarding wherein the planning module is configured to overlay on the composite image one of an intraoperative image of the anatomical target and a pre- operative image of the anatomical target, wherein the one of the intraoperative image of the anatomical target and the pre-operative image of the anatomical target is produced by a second imaging device which is disposed outside the body; an image guidance module configured to receive a second set of the plurality of the limited field of view images of the anatomical region from the first imaging device as the first imaging device is subsequently moved along the anatomical target, wherein the image guidance module is further configured to display the second set of limited field of view images of the anatomical target as live video overlaid on the composite image of the anatomical target; and a progress indicator displayed with the composite image of the anatomical target to indicate movement progress of the first imaging device along the anatomical target relative to a total length of the anatomical target. wherein anatomical target includes a blood vessel to be isolated and the progress indicator includes at least one of an isolated portion of the blood vessel relative to a total length of the blood vessel.  
Gildenberg teaches an endoscope (6, figures 1-2) with an endoscopic camera (7, figures 1-2) and an instrument (8, figures 1-2). The endoscope has at least three fiducial markers to register the position and trajectory of the endoscope for incorporation into image compilation (image overlay 102, figures 1-2 | [0044]). A camera (225, figures 1-2) tracks the fiducial markers on the endoscope ([0046]). Another camera (270, figures 1-2) is imaging the external surgical field (0032]). The computer system (200, figures 1-2) overlays the computer generated stereo 3D view (based on the combined views of the cameras 7, 270, and 225, see figures 1-2), with the computer generated 3D reconstructed image (4, figures 1-2) according to 3D resolution of the series of layered images (102, figures 1-2; [0049]). Fiducial markers (12, 14, and 16, figures 1-2) surround the external surgical field to register the stereotactic space defined by the camera (225, figures 1-2) and serve as a calibration system ([0032]). Additionally, a video camera can be used to as pre and intra operative digital pictures ([0024]). An Intraoperative image, such as that obtained from CT, MRI, X-ray, fluoroscopy, or ultrasound can be used to correct the spatial distortion or localization of tissues that may have shifted, moved, or become distorted since the original pre-operative images has been obtained ([0049]). Additionally, a digital anatomical atlas can also be incorporated in the video compilation ([0028]). The intra operative or pre-operative images and/or scans can be merged with images from the digital atlas to distort or reconfigure the atlas to more closely resemble the actual dimensions of an individual patient and provide anatomical identification of structures ([0028]). The tracking and 
Van Der Brug teaches a scale graduation (27, figure 1) that is displayed on a monitor (8, figure 1). The scale graduation has a pointer (28, figure 1) that represents the distance between the end (25, figure 1) and the target position (T, figure 10) calculated by a computer (12, figure 1). This allows the user to see on the monitor how far the end (25, figure 1) must be moved to read the target position T (col. 6, lines 26-28). 	
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Yoon with the cameras (7, 225, 270, figures 1-2 | video camera for pre and intra operative digital pictures [0024]), fiducial markers (12, 14, 16, figures 1-2), and a computer system (200, figures 1-2) as taught by Gildenberg, specifically to produce images (abstract; Gildenberg) to be combined/overlayed with the composite image as taught by Yoon (overlapping discrete images [0027]; Yoon | images provided by…can be used to generate and display…the enlargement 215 [0045]; Gildenberg). Doing so would provide an expanded visual field with respect to the targeted tissue and internal organs/anatomically locations ([0030]) by providing the relative position of the endoscope with respect to the 3D reconstructed images of the patient from pre-operative scans/images ([0030]). Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the system of Yoon and Gildenberg with the computer (12, figure 1), specifically for the scale graduation (27, figure 1) and a pointer (28, figure 1), as taught by Van Der Brug. Doing so would allow the user to see on the monitor how far the end (25, figure 1) must be moved to reach the target position T (Col. 6, lines 26-28). 
The modified system would have the planning module is configured to overlay on the composite image (overall image…[0027]; Yoon | overlays…an intraoperative image…obtained from the pre-operative imaging studies [0049]; Gildenberg) one of an intraoperative image of the anatomical target and a pre- operative image of the anatomical target, wherein the one of the intraoperative image of the anatomical target and the pre-operative image of the anatomical target is produced by a second imaging device (this element is interpreted under 35 USC 112f as a camera, fiber optics with lens, etc [0029] | a video camera can be used to as pre and intra operative digital pictures [0024]; Gildenberg) which is disposed outside the body (video camera…scan external surface…as pre- and intra-operative digital pictures [0024]; Gildenberg); an image guidance module (this element is interpreted under 35 USC 112f as a processor or computer [0027] || a computer system 200 with a processor 205, figures 1-2 of Gildenberg) configured to receive a second set of the plurality of the limited field of view images (endoscopic camera 7…image compilation 102, figures 1-2 [0044] Gildenberg) of the anatomical region from the first imaging device as the first imaging device is subsequently moved along the anatomical target (trajectory of the endoscope [0044]; Gildenberg), wherein the image guidance module is further configured to display the second set of limited field of view images of the anatomical target as live video overlaid on the composite image of the anatomical target (the combined views of cameras 7, 270, and 225 with the computer-generated 3D reconstructed image 4…series of layered images 102 [0049] of Gildenberg | the modified system would overlay the combined first imaging device along the anatomical target relative to a total length of the anatomical target (depending on the location of the end 35, figure 1; Van Der Brug), wherein the anatomical target includes a blood vessel to be isolated and the progress indicator includes at least one of a percentage of movement progress (see 28 in 27, figure 1; Van Der Brug) and a progress graphic to indicate an isolated portion of the blood vessel relative to a total length of the blood vessel (the modified system is capable of being used on a blood vessel | many surgical openings for medical imaging…many additional applications [0088]; Yoon).
Regarding claim 2, Gildenberg further teaches the planning module is further configured to select at least one point of interest in the composite image of the anatomical target based on the one of the intraoperative image of the anatomical target and the pre-operative image of the anatomical target (visual overlay…used to display target tissue volumes…to determine proper insertional position and trajectory/path [0027]; Gildenberg).  
Regarding claim 3, Yoon and Gildenberg further disclose a robot (574, figure 15 | an automated robotic driver controller 574 is provided to provide the manipulating force that enables the position and orientation of the imaging probe [0110]; Yoon) configured first imaging device, wherein the image guidance module is configured to employ the at least one point of interest for guiding the first imaging device (trajectory/path [0027]; Gildenberg).  
Regarding claim 7, Gildenberg and Van Der Brug further teaches the one of the intraoperative image of the anatomical target and the pre-operative image of the anatomical target is the pre-operative image (in the pre-operative scans and images [0038]; Gildenberg), and wherein the planning module employs the pre-operative image of the anatomical target including the blood vessel to estimate the total length of the blood vessel (identify zones of interest…pre-operative scans and images [0038]; distance…such as targeted tissue 5 [0050]; Gildenberg | distance between the end 25 and the target position T; Col. 6, lines 23-25 of Van Der Brug).  Depending on where the distal end of the first imaging device, the modified system can determine the total length to a target (like a total length of the blood vessel). 
Regarding claim 8, Yoon, Gildenberg, and Van Der Brug further disclose the blood vessel is an internal mammary artery for use in bypass surgery (the modified system of Yoon, Gildenberg, and Van Der Brug is capable of being used on an internal mammary artery | to use this type of imaging device…for scanning a surface or a subsurface within a volume [0013]; Yoon | blood vessels..blood carrying or other vessels [0047]; Gildenberg).  
Regarding claim 9, Yoon further discloses the first imaging device is a flexible endoscope (see the bending of the scope, figures 10; Yoon).  
Regarding claim 21, Gildenberg further teaches wherein the one of the intraoperative image of the anatomical target and the pre-operative image of the 
Regarding claim 22, Gildenberg further teaches wherein the one of the intraoperative image of the anatomical target and the pre-operative image of the anatomical target is a pre-operative magnetic resonance image of the anatomical target (CT, MRI, x-ray, fluoroscopy or ultrasound…since the original pre-operative images [0049]; Gildenberg).  
Regarding claim 23, Gildenberg further teaches wherein the one of the intraoperative image of the anatomical target and the pre-operative image of the anatomical target is an intraoperative X-ray image of the anatomical target (intraoperative image…CT, MRI, x-ray, fluoroscopy or ultrasound [0049]; Gildenberg).  
Regarding claim 24, Gildenberg further teaches wherein the one of the intraoperative image of the anatomical target and the pre-operative image of the anatomical target is an intraoperative acoustic image of the anatomical target (intraoperative image…CT, MRI, x-ray, fluoroscopy or ultrasound [0049]; Gildenberg).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cunningham (US 2013/0038707), Popovic (US 2012/0294498), and Hoffman (US 2008/0033240) for pre and/or intra-operative images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 23, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795